PER CURIAM:
Felecia Marchmon appeals the district court’s order granting summary judgment to Securitas Security Services in her civil *184action under Title VII of the Civil Rights Act of 1964, as amended. 42 U.S.C. §§ 2000e to 2000e-17 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Marchmon v. Securitas Sec. Servs., No. 3:12—cv-00708-GCM, 994 F.Supp.2d 742, 2014 WL 117226 (W.D.N.C. Jan. 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.